Exhibit 10.13

 

CONTINENTAL FUELS, INC.

2007 STOCK OPTION/STOCK ISSUANCE PLAN

 

ARTICLE ONE

 

GENERAL PROVISIONS


I. PURPOSE OF THE PLAN

This 2007 Stock Option/Stock Issuance Plan is intended to promote the interests
of Continental Fuels, Inc.,
a Nevada corporation, by providing eligible persons in the Corporation’s employ
or service with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for
them to continue in such employ or service.

       Capitalized terms herein shall have the meanings assigned to such terms
in the attached Appendix.

II. STRUCTURE OF THE PLAN

       A. The Plan shall be divided into two (2) separate equity programs:

         (i) the Option Grant Program under which eligible persons may, at the
discretion of the Plan
Administrator, be granted options to purchase shares of Common Stock, and

         (ii) the Stock Issuance Program under which eligible persons may, at
the discretion of the Plan
Administrator, be issued shares of Common Stock directly, either through the
immediate purchase of such shares or
as compensation or a bonus for services rendered the Corporation (or any Parent
or Subsidiary).

       B. The provisions of Articles One and Four shall apply to both equity
programs under the Plan and shall
accordingly govern the interests of all persons under the Plan.

III. ADMINISTRATION OF THE PLAN

       A. The Plan shall be administered by the Board. However, any or all
administrative functions otherwise
exercisable by the Board may be delegated to the Committee.

       B. The Plan Administrator shall have full power and authority (subject to
the provisions of the Plan) to
establish such rules and regulations as it may deem appropriate for proper
administration of the Plan and to make
such determinations under, and issue such interpretations of, the Plan and any
outstanding options or stock
issuances thereunder as it may deem necessary or advisable. Decisions of the
Plan Administrator shall be final and
binding on all parties who have an interest in the Plan or any option grant or
stock issuance thereunder.

IV. ELIGIBILITY

       A. The persons eligible to participate in the Plan are as follows:

         (i) Employees,

         (ii) non-employee members of the Board or the non-employee members of
the board of directors of
any Parent or Subsidiary, and



   



         (iii) consultants and other independent advisors who provide services
to the Corporation (or any
Parent or Subsidiary).

       B. The Plan Administrator shall have full authority to determine, (i)
with respect to the grants made under
the Option Grant Program, which eligible persons are to receive such grants, the
time or times when those grants are
to be made, the number of shares to be covered by each such grant, the status of
the granted option as either an
Incentive Option or a Non-Statutory Option, the time or times when each option
is to become exercisable, the vesting
schedule (if any) applicable to the option shares and the maximum term for which
the option is to remain outstanding,
and (ii) with respect to stock issuances made under the Stock Issuance Program,
which eligible persons are to
receive such issuances, the time or times when those issuances are to be made,
the number of shares to be issued
to each Participant, the vesting schedule (if any) applicable to the issued
shares and the consideration to be paid by
the Participant for such shares.

       C. The Plan Administrator shall have the absolute discretion either to
grant options in accordance with the
Option Grant Program or to effect stock issuances in accordance with the Stock
Issuance Program.

V. STOCK SUBJECT TO THE PLAN

       A. The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common
Stock. The maximum number of shares of Common Stock that may be issued over the
term of the Plan shall not
exceed 20,000,000 shares.

       B. Shares of Common Stock subject to outstanding options shall be
available for subsequent issuance
under the Plan to the extent (i) the options expire or terminate for any reason
prior to exercise in full or (ii) the options
are cancelled in accordance with the cancellation-regrant provisions of Article
Two. Unvested shares issued under
the Plan and subsequently surrendered to the Corporation pursuant to the
Corporation’s rights under the Plan shall
be added back to the number of shares of Common Stock reserved for issuance
under the Plan and shall accordingly
be available for reissuance through one or more subsequent option grants or
direct stock issuances under the Plan.

       C. Should any change be made to the Common Stock by reason of any stock
split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the
maximum number and/or class of securities issuable under the Plan and (ii) the
number and/or class of securities and
the exercise price per share in effect under each outstanding option in order to
prevent the dilution or enlargement of
benefits thereunder. The adjustments determined by the Plan Administrator shall
be final, binding and conclusive.


ARTICLE TWO

 

OPTION GRANT PROGRAM


I. OPTION TERMS

       Each option shall be evidenced by one or more documents in the form
approved by the Plan Administrator;
PROVIDED, however, that each such document shall comply with the terms specified
below. Each document
evidencing an Incentive Option shall, in addition, be subject to the provisions
of the Plan applicable to such options.



2



       A. EXERCISE PRICE.

         1. The exercise price per share shall be fixed by the Plan
Administrator at the time of the option
grant and may be equal to, less than or greater than the Fair Market Value per
share of Common Stock on the option
grant date.

         2. The exercise price shall become immediately due upon exercise of the
option and shall, subject
to the provisions of Section I of Article Four and the documents evidencing the
option, be payable in cash or check
made payable to the Corporation or as follows:

           (i) in shares of Common Stock held for the requisite period necessary
to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date,

           (ii) to the extent the option is exercised for vested free trading
shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable instructions (A)
to a Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable Federal,
state and local income and employment
taxes required to be withheld by the Corporation by reason of such exercise and
(B) to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale, or

           (iii) through the use of other “Cashless Exercise” provisions as
determined by the Plan
Administrator in its sole discretion.

       Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the
purchased shares must be made on the Exercise Date.

       B. EXERCISE AND TERM OF OPTIONS. Each option shall be exercisable at such
time or times, during
such period and for such number of shares as shall be determined by the Plan
Administrator and set forth in the
documents evidencing the option grant. However, no option shall have a term in
excess of ten (10) years measured
from the option grant date.

       C. EFFECT OF TERMINATION OF SERVICE.

         1. The following provisions shall govern the exercise of any options
held by the Optionee at the
time of cessation of Service or death:

           (i) Should the Optionee cease to remain in Service for any reason
other than death,
Disability or Misconduct, then the Optionee shall have a period of three (3)
months following the date of such
cessation of Service during which to exercise each outstanding option held by
such Optionee.

           (ii) Should Optionee’s Service terminate by reason of Disability,
then the Optionee shall
have a period of twelve (12) months following the date of such cessation of
Service during which to exercise each
outstanding option held by such Optionee.

           (iii) If the Optionee dies while holding an outstanding option, then
the personal
representative of his or her estate or the person or persons to whom the option
is transferred pursuant to the
Optionee’s will or the laws of inheritance or the Optionee’s designated
beneficiary or beneficiaries of that option shall
have a twelve (12)-month period following the date of the Optionee’s death to
exercise such option.



3



           (iv) Under no circumstances, however, shall any such option be
exercisable after the
specified expiration of the option term.

           (v) During the applicable post-Service exercise period, the option
may not be exercised in
the aggregate for more than the number of vested shares for which the option is
exercisable on the date of the
Optionee’s cessation of Service. Upon the expiration of the applicable exercise
period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which
the option has not been exercised. However, the option shall, immediately upon
the Optionee’s cessation of Service,
terminate and cease to be outstanding with respect to any and all option shares
for which the option is not otherwise
at the time exercisable or in which the Optionee is not otherwise at that time
vested.

           (vi) Should Optionee’s Service be terminated for Misconduct or should
Optionee
otherwise engage in Misconduct while holding one or more outstanding options
under the Plan, then all those options
shall terminate immediately and cease to remain outstanding.

         2. The Plan Administrator shall have the discretion, exercisable either
at the time an option is
granted or at any time while the option remains outstanding, to:

           (i) extend the period of time for which the option is to remain
exercisable following
Optionee’s cessation of Service or death from the limited period otherwise in
effect for that option to such greater
period of time as the Plan Administrator shall deem appropriate, but in no event
beyond the expiration of the option
term, and/or

           (ii) permit the option to be exercised, during the applicable
post-Service exercise period,
not only with respect to the number of vested shares of Common Stock for which
such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
additional installments in which the
Optionee would have vested under the option had the Optionee continued in
Service.

       D. STOCKHOLDER RIGHTS. The holder of an option shall have no stockholder
rights with respect to the
shares subject to the option until such person shall have exercised the option,
paid the exercise price and become
the recordholder of the purchased shares.

       E. LIMITED TRANSFERABILITY OF OPTIONS. An Incentive Stock Option shall be
exercisable only by the
Optionee during his or her lifetime and shall not be assignable or transferable
other than by will or by the laws of
inheritance following the Optionee’s death. A Non-Statutory Option may be
assigned in whole or in part during the
Optionee’s lifetime to one or more members of the Optionee’s family or to a
trust established exclusively for one or
more such family members or to Optionee’s former spouse, to the extent such
assignment is in connection with the
Optionee’s estate plan or pursuant to a domestic relations order. The assigned
portion may only be exercised by the
person or persons who acquire a proprietary interest in the Non-Statutory Option
pursuant to the assignment. The
terms applicable to the assigned portion shall be the same as those in effect
for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem
appropriate. Notwithstanding the foregoing, the Optionee may also designate one
or more persons as the beneficiary
or beneficiaries of his or her outstanding options under the Plan, and those
options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding
those options. Such beneficiary or beneficiaries shall take the transferred
options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the
limited time period during which the option may be exercised following the
Optionee’s death.



4



II. INCENTIVE OPTIONS

       The terms specified below shall be applicable to all Incentive Options.
Except as modified by the provisions
of this Section II, all the provisions of Articles One, Two and Four shall be
applicable to Incentive Options. Options
which are specifically designated as Non-Statutory Options shall not be subject
to the terms of this Section II.

       A. ELIGIBILITY. Incentive Options may only be granted to Employees.

       B. EXERCISE PRICE. The exercise price per share shall not be less than
one hundred percent (100%) of
the Fair Market Value per share of Common Stock on the option grant date. If the
person to whom the Incentive
Option is granted is a 10% Stockholder, then the exercise price per share shall
not be less than one hundred ten
percent (110%) of the Fair Market Value per share of Common Stock on the option
grant date.

       C. DOLLAR LIMITATION. The aggregate Fair Market Value of the shares of
Common Stock (determined
as of the respective date or dates of grant) for which one or more options
granted to any Employee under the Plan (or
any other option plan of the Corporation or any Parent or Subsidiary) may for
the first time become exercisable as
Incentive Options during any one (1) calendar year shall not exceed the sum of
One Hundred Thousand Dollars
($100,000). To the extent the Employee holds two (2) or more such options which
become exercisable for the first
time in the same calendar year, the foregoing limitation on the exercisability
of such options as Incentive Options
shall be applied on the basis of the order in which such options are granted.

       D. 10% STOCKHOLDER. If any Employee to whom an Incentive Option is
granted is a 10% Stockholder,
then the option term shall not exceed five (5) years measured from the option
grant date.

III. CHANGE IN CONTROL

       A. The shares subject to each option outstanding under the Plan at the
time of a Change in Control shall
automatically vest in full so that each such option shall, immediately prior to
the effective date of the Change in
Control, become exercisable for all of the shares of Common Stock at the time
subject to that option and may be
exercised for any or all of those shares as fully-vested shares of Common Stock.
However, the shares subject to an
outstanding option shall NOT vest on such an accelerated basis if and to the
extent: (i) such option is assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect in pursuant to the terms of the
Change in Control transaction or (ii) such option is to be replaced with a cash
incentive program of the Corporation or
any successor corporation which preserves the spread existing on the unvested
option shares at the time of the
Change in Control and provides for subsequent payout in accordance with the same
vesting schedule applicable to
those unvested option shares or (iii) the acceleration of such option is subject
to other limitations imposed by the Plan
Administrator at the time of the option grant.

       B. Immediately following the consummation of the Change in Control, all
outstanding options shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent
thereof) or otherwise continued in effect pursuant to the terms of the Change in
Control transaction.



5



       C. Each option which is assumed in connection with a Change in Control or
otherwise continued in full
force and effect shall be appropriately adjusted, immediately after such Change
in Control, to apply to the number
and class of securities which would have been issuable to the Optionee in
consummation of such Change in Control,
had the option been exercised immediately prior to such Change in Control.
Appropriate adjustments shall also be
made to (i) the number and class of securities available for issuance under the
Plan following the consummation of
such Change in Control and (ii) the exercise price payable per share under each
outstanding option, PROVIDED the
aggregate exercise price payable for such securities shall remain the same. To
the extent the actual holders of the
Corporation’s outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the
Change in Control, the successor corporation may, in connection with the
assumption of the outstanding options
under this Plan, substitute one or more shares of its own common stock with a
fair market value equivalent to the
cash consideration paid per share of Common Stock in such Change in Control.

       D. The Plan Administrator shall have the discretion, exercisable either
at the time the option is granted or at
any time while the option remains outstanding, to structure one or more options
so that those options shall
automatically accelerate and vest in full (and any repurchase rights of the
Corporation with respect to the unvested
shares subject to those options shall immediately terminate) upon the occurrence
of a Change in Control, whether or
not those options are to be assumed in the Change in Control or otherwise
continued in effect.

       E. The Plan Administrator shall also have full power and authority,
exercisable either at the time the option
is granted or at any time while the option remains outstanding, to structure
such option so that the shares subject to
that option will automatically vest on an accelerated basis should the
Optionee’s Service terminate by reason of an
Involuntary Termination within a designated period (not to exceed eighteen (18)
months) following the effective date
of any Change in Control in which the option is assumed or otherwise continued
in effect. Any option so accelerated
shall remain exercisable for the fully-vested option shares until the expiration
or sooner termination of the option term.

       F. The portion of any Incentive Option accelerated in connection with a
Corporate Transaction shall remain
exercisable as an Incentive Option only to the extent the applicable One Hundred
Thousand Dollar limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable
as a Non-Statutory Option under the Federal tax laws.

G. The grant of options under the Plan shall in no way affect the right of the
Corporation to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

IV. CANCELLATION AND REGRANT OF OPTIONS

       The Plan Administrator shall have the authority to effect, at any time
and from time to time, with the consent
of the affected option holders, the cancellation of any or all outstanding
options under the Plan and to grant in
substitution therefore new options covering the same or different number of
shares of Common Stock but with an
exercise price per share based on the Fair Market Value per share of Common
Stock on the new option grant date.



6




ARTICLE THREE

 

STOCK ISSUANCE PROGRAM


I. STOCK ISSUANCE TERMS

       Shares of Common Stock may be issued under the Stock Issuance Program
through direct and immediate
issuances without any intervening option grants. Each such stock issuance shall
be evidenced by a Stock Issuance
Agreement which complies with the terms specified below.

       A. PURCHASE PRICE.

         1. The purchase price per share shall be fixed by the Plan
Administrator at the time of the share
issuance and may be equal to, less than or greater than the Fair Market Value
per share of Common Stock on the
issue date.

         2. Subject to the provisions of Section I of Article Four, shares of
Common Stock may be issued
under the Stock Issuance Program for any of the following items of consideration
which the Plan Administrator may
deem appropriate in each individual instance:

           (i) cash or check made payable to the Corporation,

           (ii) past services rendered to the Corporation (or any Parent or
Subsidiary), or

           (iii) any other valid consideration for the issuance of shares of
Common Stock under the
Nevada Revised Statutes.

       B. VESTING PROVISIONS.

         1. Shares of Common Stock issued under the Stock Issuance Program may,
in the discretion of
the Plan Administrator, be fully and immediately vested upon issuance or may
vest in one or more installments over
the Participant’s period of Service or upon attainment of specified performance
objectives.

         2. Any new, substituted or additional securities or other property
(including money paid other than
as a regular cash dividend) which the Participant may have the right to receive
with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the
Corporation’s receipt of consideration shall be issued subject to (i) the same
vesting requirements applicable to the
Participant’s unvested shares of Common Stock and (ii) such escrow arrangements
as the Plan Administrator shall
deem appropriate.

         3. The Participant shall have full stockholder rights with respect to
any shares of Common Stock
issued to the Participant under the Stock Issuance Program, whether or not the
Participant’s interest in those shares
is vested. Accordingly, the Participant shall have the right to vote such shares
and to receive any regular cash
dividends paid on such shares.

         4. Should the Participant cease to remain in Service while holding one
or more unvested shares of
Common Stock issued under the Stock Issuance Program or should the performance
objectives not be attained with
respect to one or more such unvested shares of Common Stock, then those shares
shall be immediately surrendered
to the Corporation for cancellation, and the Participant shall have no further
stockholder rights with respect to those
shares. To the extent the surrendered shares were previously issued to the
Participant for consideration paid in cash
or cash equivalent (including the Participant’s purchase-money indebtedness),
the Corporation shall repay to the
Participant the cash consideration paid for the surrendered shares and shall
cancel the unpaid principal balance of
any outstanding purchase-money note of the Participant attributable to such
surrendered shares.



7



         5. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or
more unvested shares of Common Stock (or other assets attributable thereto)
which would otherwise occur upon the
non-completion of the vesting schedule applicable to those shares. Such waiver
shall result in the immediate vesting
of the Participant’s interest in the shares of Common Stock as to which the
waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment
of the applicable performance objectives.

II. CHANGE IN CONTROL

Upon the occurrence of a Change in Control, any unvested shares of Common Stock
shall immediately vest in full,
except to the extent such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator.

III. SHARE ESCROW/LEGENDS

       Unvested shares may, in the Plan Administrator’s discretion, be held in
escrow by the Corporation until the
Participant’s interest in such shares vests or may be issued directly to the
Participant with restrictive legends on the
certificates evidencing those unvested shares.


ARTICLE FOUR

 

MISCELLANEOUS


I. FINANCING

       The Plan Administrator may permit any Optionee or Participant to pay the
option exercise price under the
Option Grant Program or the purchase price for shares issued under the Stock
Issuance Program by delivering a full-
recourse, interest bearing promissory note payable in one or more installments
and secured by the purchased
shares. In no event may the maximum credit available to the Optionee or
Participant exceed the sum of (i) the
aggregate option exercise price or purchase price payable for the purchased
shares (less the par value of those
shares) plus (ii) any Federal, state and local income and employment tax
liability incurred by the Optionee or the
Participant in connection with the option exercise or share purchase.

II. EFFECTIVE DATE AND TERM OF PLAN

       A. The Plan shall become effective when adopted by the Board, but no
option granted under the Plan may
be exercised, and no shares shall be issued under the Plan, until the Plan is
approved by the Corporation’s
stockholders. If such stockholder approval is not obtained within twelve (12)
months after the date of the Board’s
adoption of the Plan, then all options previously granted under the Plan shall
terminate and cease to be outstanding,
and no further options shall be granted and no shares shall be issued under the
Plan. Subject to such limitation, the
Plan Administrator may grant options and issue shares under the Plan at any time
after the effective date of the Plan
and before the date fixed herein for termination of the Plan.



8



       B. The Plan shall terminate upon the EARLIEST of (i) the expiration of
the ten (10)-year period measured
from the date the Plan is adopted by the Board, (ii) the date on which all
shares available for issuance under the Plan
shall have been issued as vested shares or (iii) the termination of all
outstanding options in connection with a
Corporate Transaction. All options and unvested stock issuances outstanding at
the time of a clause (i) termination
event shall continue to have full force and effect in accordance with the
provisions of the documents evidencing those
options or issuances.

III. AMENDMENT OF THE PLAN

       A. The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or
all respects. However, no such amendment or modification shall adversely affect
the rights and obligations with
respect to options or unvested stock issuances at the time outstanding under the
Plan unless the Optionee or the
Participant consents to such amendment or modification. In addition, certain
amendments may require stockholder
approval pursuant to applicable laws and regulations.

       B. Options may be granted under the Option Grant Program and shares may
be issued under the Stock
Issuance Program which are in each instance in excess of the number of shares of
Common Stock then available for
issuance under the Plan, provided any excess shares actually issued under those
programs shall be held in escrow
until there is obtained stockholder approval of an amendment sufficiently
increasing the number of shares of
Common Stock available for issuance under the Plan. If such stockholder approval
is not obtained within twelve (12)
months after the date the first such excess grants or issuances are made, then
(i) any unexercised options granted
on the basis of such excess shares shall terminate and cease to be outstanding
and (ii) the Corporation shall
promptly refund to the Optionees and the Participants the exercise or purchase
price paid for any excess shares
issued under the Plan and held in escrow, together with interest (at the
applicable Short Term Federal Rate) for the
period the shares were held in escrow, and such shares shall thereupon be
automatically cancelled and cease to be
outstanding.

IV. USE OF PROCEEDS

       Any cash proceeds received by the Corporation from the sale of shares of
Common Stock under the Plan
shall be used for general corporate purposes.

V. WITHHOLDING

       The Corporation’s obligation to deliver to Employees shares of Common
Stock upon the exercise of any
options granted under the Plan or upon the issuance or vesting of any shares
issued under the Plan shall be subject
to the satisfaction of all applicable Federal, state and local income and
employment tax withholding requirements.

VI. REGULATORY APPROVALS

       The implementation of the Plan, the granting of any options under the
Plan and the issuance of any shares
of Common Stock (i) upon the exercise of any option or (ii) under the Stock
Issuance Program shall be subject to the
Corporation’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the
Plan, the options granted under it and the shares of Common Stock issued
pursuant to it.



9



VII. NO EMPLOYMENT OR SERVICE RIGHTS

       Nothing in the Plan shall confer upon the Optionee or the Participant any
right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Parent
or Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby
expressly reserved by each, to terminate such person’s Service at any time for
any reason, with or without cause;
provided, however, that if a written employment agreement between the Optionee
and the Corporation is in effect,
that agreement shall govern the terms and conditions of Optionee’s employment.




10





APPENDIX


       The following definitions shall be in effect under the Plan:

       A. BOARD shall mean the Corporation’s Board of Directors.

       B. CHANGE IN CONTROL shall mean a change in ownership or control of the
Corporation effected through
any of the following transactions:

       (i) a stockholder-approved merger or consolidation in which securities
possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a
person or persons different from the persons holding those securities
immediately prior to such transaction, or

       (ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation,
or

       (iii) the acquisition, directly or indirectly, by an person or related
group of persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13-d3 of the
1934 Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Corporation’s outstanding securities pursuant
to a tender or exchange offer made directly to the Corporation’s stockholders.

       C. CODE shall mean the Internal Revenue Code of 1986, as amended.

       D. COMMITTEE shall mean a committee of two (2) or more Board members
appointed by the Board to
exercise one or more administrative functions under the Plan.

       E. COMMON STOCK shall mean the Corporation’s common stock.

       F. CORPORATION shall mean Continental Fuels, Inc., a Nevada corporation,
and any successor
corporation to all or substantially all of the assets or voting stock of
Continental Fuels, Inc., which shall by appropriate
action adopt the Plan.

       G. DISABILITY shall mean the inability of the Optionee or the Participant
to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
and shall be determined by the Plan
Administrator on the basis of such medical evidence as the Plan Administrator
deems warranted under the
circumstances.

       H. EMPLOYEE shall mean an individual who is in the employ of the
Corporation (or any Parent or
Subsidiary), subject to the control and direction of the employer entity as to
both the work to be performed and the
manner and method of performance.

       I. EXERCISE DATE shall mean the date on which the Corporation shall have
received written notice of the
option exercise.



11



       J. FAIR MARKET VALUE per share of Common Stock on any relevant date shall
be determined in
accordance with the following provisions:

       (i) If the Common Stock is at the time traded on the Nasdaq National
Market or OTC Bulletin Board,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as
such price is reported by the National Association of Securities Dealers. If
there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last
preceding date for which such quotation exists.

       (ii) If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall
be the closing selling price per share of Common Stock on the date in question
on the Stock Exchange determined
by the Plan Administrator to be the primary market for the Common Stock, as such
price is officially quoted in the
composite tape of transactions on such exchange. If there is no closing selling
price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which
such quotation exists.

       (iii) If the Common Stock is at the time neither listed on any Stock
Exchange nor traded on the Nasdaq
National Market or the OTC Bulletin Board, then the Fair Market Value shall be
determined by the Plan Administrator
after taking into account such factors as the Plan Administrator shall deem
appropriate.

       K. INCENTIVE OPTION shall mean an option which satisfies the requirements
of Code Section 422.

       L. INVOLUNTARY TERMINATION shall mean the termination of the Service of
any individual which occurs
by reason of:

       (i) such individual’s involuntary dismissal or discharge by the
Corporation for reasons other than
Misconduct, or

       (ii) such individual’s voluntary resignation following (A) a change in
his or her position with the
Corporation which materially reduces his or her duties and responsibilities or
the level of management to which he or
she reports, (B) a reduction in his or her level of compensation (including base
salary, fringe benefits and target
bonus under any corporate-performance based bonus or incentive programs) by more
than fifteen percent (15%) or
(C) a relocation of such individual’s place of employment by more than fifty
(50) miles, provided and only if such
change, reduction or relocation is effected without the individual’s consent.

       M. MISCONDUCT shall mean the commission of any act of fraud, embezzlement
or dishonesty by the
Optionee or Participant, any unauthorized use or disclosure by such person of
confidential information or trade
secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The
foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee, Participant or other
person in the Service of the Corporation (or any Parent or Subsidiary).

       N. 1934 ACT shall mean the Securities Exchange Act of 1934, as amended.

       O. NON-STATUTORY OPTION shall mean an option not intended to satisfy the
requirements of Code
Section 422.

       P. OPTION GRANT PROGRAM shall mean the option grant program in effect
under the Plan.

       Q. OPTIONEE shall mean any person to whom an option is granted under the
Plan.



12



       R. PARENT shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations
ending with the Corporation, provided each corporation in the unbroken chain
(other than the Corporation) owns, at
the time of the determination, stock possessing fifty percent (50%) or more of
the total combined voting power of all
classes of stock in one of the other corporations in such chain.

       S. PARTICIPANT shall mean any person who is issued shares of Common Stock
under the Stock Issuance
Program.

       T. PLAN shall mean the Corporation’s 2007 Stock Option/Stock Issuance
Plan, as set forth in this document.

       U. PLAN ADMINISTRATOR shall mean either the Board or the Committee acting
in its capacity as
administrator of the Plan.

       V. SERVICE shall mean the provision of services to the Corporation (or
any Parent or Subsidiary) by a
person in the capacity of an Employee, a non-employee member of the board of
directors or a consultant or
independent advisor, except to the extent otherwise specifically provided in the
documents evidencing the option
grant.

       W. STOCK EXCHANGE shall mean either the American Stock Exchange or the
New York Stock Exchange.

       X. STOCK ISSUANCE AGREEMENT shall mean the agreement entered into by the
Corporation and the
Participant at the time of issuance of shares of Common Stock under the Stock
Issuance Program.

       Y. STOCK ISSUANCE PROGRAM shall mean the stock issuance program in effect
under the Plan.

       Z. SUBSIDIARY shall mean any corporation (other than the Corporation) in
an unbroken chain of
corporations beginning with the Corporation, provided each corporation (other
than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

       AA. 10% STOCKHOLDER shall mean the owner of stock (as determined under
Code Section 424(d))
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Corporation
(or any Parent or Subsidiary).



13

